DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bewley (US 2018/0051745 A1) in view of Syse (US 2010/0133864 A1).
Regarding Claim 1, Bewley discloses a portable device (100), capable of being used as a pipe mounting device comprising of: an elongate part (102) having a first end (104) and a second end (106); and a mounting head (108) . . . capable of being utilized for the intended purpose of positioning within a pipe end comprising a plastic material, the mounting head (108) oriented normal to the elongate part (102) and attached to the first end (104) such that tilting the elongate part (102) when the mounting head is positioned within the pipe end moves the device (100) between a first position in which the mounting head (108) is passable through an inner diameter of the pipe end along a length, and a second position in which the mounting head (108) lockingly engages the inner diameter of the pipe end to control a position of the pipe end, wherein the mounting head comprises a material configured to have a hardness greater than the plastic material of the pipe end (Bewley discloses the head (108) being made from steel; see Paragraph 0018) such that the pipe end flexes to accommodate the mounting head (108) in the second position and to form a press fit between the mounting head (108) and the pipe end in the second position without damaging the pipe end wherein the press fit between the mounting head and the flexed pipe end selectively locks the pipe mounting device (100) in the second position with the mounting head (108) normal to a longitudinal axis of the pipe end and the elongate part (102) parallel to the longitudinal axis of the pipe end.
Bewley does not disclose wherein the mounting head is sized and configured for the intended use of positioning within a pipe end comprising a plastic material. Recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
However, Syse teaches the concept of using a mounting head to grip a piece of pipe from inside of the pipe.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the portable device of Bewley, wherein the mounting head is sized and configured for the intended purpose of positioning within a pipe end comprising of a plastic material, as conceptually taught by Syse, for the purpose of enabling the portable device of Bewley to also be used for the intended purpose of lifting circular shaped pieces of pipe. Additionally, changes in size/proportion/shape, selected as a matter of design choice, requiring routine experimentation with predictable result, that will not perform differently than the prior art device, does not establish patentability.  See MPEP 2144.04.IV.A-B.
Bewley, as modified, may not explicitly disclose wherein the mounting head for the intended use within a pipe end comprising of a plastic material.  However, the manner of operating the mounting head, of the instant claimed invention, does not differentiate the claimed invention from the closest prior art of record because Bewley, as modified, is inherently capable of performing the intended use of being mounted in a pipe end that comprises of any material.  The recitation of any one specific material of pipe that the mounting head is to be placed in does not establish any new or unpredictable results. 
Regarding Claim 2, Bewley, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, comprising of a structure that is capable of being used in a manner in which wherein tilting or pitching the mounting head within the pipe end moves the pipe mounting device between the first position and the second position.  Recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding Claim 3, Bewley, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein the mounting head includes at least one curved surface contoured to generally such that it is capable of corresponding to the inner diameter of the pipe end. See Bewley, Figs. 2-3.
Regarding Claim 4, Bewley, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein the mounting head (Bewley, 108) includes a pair of curved surfaces (see Bewley, Examiner Annotated Fig. 1) sized and contoured to interface with and lockingly fit against the inner diameter of the pipe (Syse, 1) end when the pipe mounting device is in the second position, and a pair of truncated surfaces (see Bewley, Examiner annotated Fig. 1). Changes in size/proportion/shape, selected as a matter of design choice, requiring routine experimentation with predictable result, that will not perform differently than the prior art device, does not establish patentability.  See MPEP 2144.04.IV.A-B.

    PNG
    media_image1.png
    303
    490
    media_image1.png
    Greyscale

Regarding Claim 5, Bewley, as modified, discloses the pipe mounting device of Claim 4, as previously discussed above, wherein the mounting head includes at least one radiused edge connecting at least one of the curved surfaces and at least one of the truncated surfaces. See Bewley, Examiner annotated Fig.1. It would be obvious to modify the shape of the ends of elongated head (Bewley, 108) of Bewley conform to the round contours of the inside of a pipe, as taught by Syse.  Additionally, changes in size/proportion/shape, selected as a matter of design choice, requiring routine experimentation with predictable result, that will not perform differently than the prior art device, does not establish patentability.  See MPEP 2144.04.IV.A-B.
Regarding Claim 6, Bewley, as modified, discloses the pipe mounting device of Claim 4, as previously discussed above, wherein the mounting head (Bewley, 108) defines a maximum diameter between the curved surfaces. See Bewley, Examiner annotated Fig.1.  Additionally, changes in size/proportion/shape, selected as a matter of design choice, requiring routine experimentation with predictable result, that will not perform differently than the prior art device, does not establish patentability.  See MPEP 2144.04.IV.A-B.
Regarding Claim 7, Bewley, as modified, discloses the pipe mounting device of Claim 6, as previously discussed above.  Bewley, as modified, does not explicitly disclose wherein the maximum diameter is between about 2 inches and about 2.1 inches.
However, MPEP 2144.04.IV.A states that changes in size/proportion do not establish patentability in a claim when the relative dimensions would not perform differently than the prior art device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the relative dimensions of Bewley, as modified, wherein the maximum diameter is between about 2 inches and about 2.1 inches, for the purpose of enabling the curved end surfaces (see Bewley, Examiner annotated Fig. 1) to engage with the inner surface of cylinder with an inner diameter of about 2 inches, requiring routing experimentation without any changes to the performance of the device or any unexpected results.
Regarding Claim 8, Bewley, as modified, discloses pipe mounting device of Claim 6, as previously discussed above. Bewley, as modified, does not explicitly disclose wherein the maximum diameter is between about 3 inches and about 3.2 inches.
However, MPEP 2144.04.IV.A states that changes in size/proportion do not establish patentability in a claim when the relative dimensions would not perform differently than the prior art device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the relative dimensions of Bewley, wherein the maximum diameter is between about 3 inches and about 3.2 inches, for the purpose of enabling the curved end (see Bewley, Examiner annotated Fig. 1) to engage with the inner surface of cylinder with an inner diameter of about 3 inches, requiring routine experimentations without any changes to the performance of the device or any unexpected results.
Regarding Claim 9, Bewley, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein the mounting head (Bewley, 108) comprises a plate member. See Bewley, Fig. 1.
Regarding Claim 10, Bewley, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein a connection between the mounting head (Bewley, 108) and the elongate part (Bewley, 102) is offset a distance from an outer periphery of the mounting head (Bewley, 108). See Bewley, Fig. 1.
Regarding Claim 11, Bewley, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein the mounting head is formed of a metal material. Bewley, as modified, discloses the head (Bewley, 108) being made from steel; see Bewley, Paragraph 0018.
Regarding Claim 12, Bewley, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein the elongate part (Bewley, 102) defines a moment arm to move the pipe mounting device between the first position and the second position. See Bewley, Fig. 1.
Regarding Claim 13, Bewley, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above.
Bewley, as modified, does not disclose wherein the mounting head (Bewley, 108) comprises a second mounting head attached to a second end of the elongate part opposite the first end.
It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the device of Bewley, as modified, to further include a second mounting head attached to a second end (Bewley (106) of the elongated part for the purpose of providing a single tool capable of engaging the inner surface of cylinders having different inner diameters, since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. See MPEP 2144.04.VI.B. In this case, the mere duplication of parts has no patentable significance because no new and unexpected results are produced by further including a second mounting head on a second end of the device disclosed by Bewley, as modified.
Regarding Claim 14, Bewley, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein the mounting head (Bewley, 108) comprises an oval-shaped configuration. See Bewley, Figs. 1-2.
Regarding Claim 15, Bewley, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, further comprising a grip portion (Bewley, 110) attached to a second end (Bewley, 106) of the elongate part (Bewley, 102) opposite the first end, the grip portion (Bewley, 110) configured to facilitate movement of the pipe mounting device between the first position and the second position.
Regarding Claim 16, Bewley, as modified, meets the limitations of Claim 16, as best understood, as applied to Claims 1, 2-3, and 15 above.
Regarding Claim 18, Bewley, as modified, meets the limitations of Claim 18, as best understood, as applied to Claims 1, 3, and 4 above.
Regarding Claim 19, Bewley, as modified, discloses the pipe mounting device of Claim 16, as previously discussed above, wherein the grip portion (Bewley, 110) comprises a knob member. See Bewley, Figs. 1-3.
Regarding Claim 20, Bewley, as modified, meets the limitations of Claim 20, as best understood, as applied to Claims 1, 3, 15, and 19 above.
Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on the same base reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The Examiner reiterates that nn response to applicant's arguments filed on July 26, 2022, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723